TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                     NO. 03-11-00023-CV



                                Paul T. Morin, P.C., Appellant

                                                v.

                               William C. Chambers, Appellee


              FROM COUNTY COURT AT LAW NO. 1 OF TRAVIS COUNTY
       NO. C-1-CV-08-007651, HONORABLE J. DAVID PHILLIPS, JUDGE PRESIDING



                           MEMORANDUM OPINION


              Paul T. Morin, P.C., has filed an “Agreed Motion for Nonsuit of Appeal” explaining

that he no longer wishes to pursue the appeal. Accordingly, we grant Morin’s motion and dismiss

the appeal. See Tex. R. App. P. 42.1(a)(1).




                                              __________________________________________

                                              Bob Pemberton, Justice

Before Justices Puryear, Pemberton and Rose

Dismissed on Appellant’s Motion

Filed: May 18, 2011